Citation Nr: 0517807	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-27 511	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for retinitis 
pigmentosa.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.

3.  Entitlement to service connection for uterine fibroid 
tumors.


WITNESSES AT HEARING ON APPEAL

The veteran and her daughter




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the RO in St. 
Petersburg, Florida.  In April 2002, the veteran's case was 
transferred to the jurisdiction of the RO in Atlanta, 
Georgia.

In January 2005, the Atlanta RO notified the veteran that her 
appeal had been certified to the Board.  In February 2005-
less than 90 days after the aforesaid notification-she wrote 
to the Board and asked to revoke the power of attorney 
executed in favor of her state representative.  See 38 C.F.R. 
§§ 20.607, 20.1304(a).  Although she indicated that she might 
like to appoint a new representative, she has not done so 
thus far.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate her claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

In the present case, the record shows that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA) due, at least in part, to one or more of 
the disabilities for which she is presently seeking service 
connection.  Thus far, no efforts have been made to obtain a 
copy of the SSA's decision or the evidence underlying it.  
Because the records from SSA could contain information 
relevant to her VA claims, the records should be obtained.

The veteran's DD 214 shows that she was separated from 
service by reason of "unsatisfactory performance."  The 
veteran contends that her poor performance was the result of 
stress and depression.  She also contends that she performed 
poorly on marksmanship and "night firing" due to problems 
she had with her eyes during service.  Under the 
circumstances, the Board finds that her service personnel 
records should be obtained.

At the time of the veteran's service separation examination 
in June 1984, it was noted that she had a fibroid tumor on 
her cervix and that tumor sonograms were done at "Northern 
Virginia Hospital."  Currently, there are no records in the 
claims file from that facility.  On remand, the veteran 
should be asked to provide an appropriate release so that the 
records can be procured.

In March 2005, Craig N. Bash, M.D., provided an opinion with 
respect to the etiology of the veteran's retinitis 
pigmentosa.  In the opinion, Dr. Bash noted, among other 
things, that the veteran had "several lay statements[] which 
document that she had eye problems while on leave from the 
military . . .."  Although Dr. Bash indicated that the cited 
lay statements were attached to his opinion, no such 
statements were ever received at the Board.  On remand, the 
veteran should be given an opportunity to submit these 
statements so that they can be associated with her claims 
file.

In his March 2005 submission, Dr. Bash opined, in pertinent 
part, that the veteran's retinitis pigmentosa began during 
her period of service.  Notably, however, the evidentiary 
facts set out in Dr. Bash's opinion are not entirely 
accurate.  Specifically, although Dr. Bash states that the 
veteran left the service with 20/40 visual acuity, the report 
of the veteran's service separation examination, dated in 
June 1984, shows that her uncorrected visual acuity was 20/20 
in the right eye for both near and distant vision, and in the 
left eye for near vision, and that she had uncorrected visual 
acuity of 20/30 in the left eye for distant vision.  Because 
Dr. Bash has not addressed the likely etiology of the 
veteran's disease in light of this particular information, 
and because it appears (as noted above) that there is 
additional evidence that needs to be procured on the matter, 
the Board will arrange to have the veteran afforded a VA 
examination for purposes of obtaining another etiological 
opinion.

The Board will also arrange to have the veteran examined for 
purposes of assessing the likely etiology of her current 
psychiatric difficulties, and to determine whether she 
presently suffers from disability attributable to the fibroid 
tumor(s) noted in service.  A psychiatric examination is 
necessary because the veteran has reported that she was 
depressed and anxious in service; because she has submitted a 
lay statement to support that assertion; because she is shown 
to have a current psychiatric disorder; because there is lay 
evidence in the record to the effect that she has experienced 
recurring psychiatric symptoms since the time of her 
discharge from the military; and because it is not clear from 
the record whether her current psychiatric difficulties can 
be properly attributed to service.  See 38 C.F.R. 
§ 3.159(c)(4).  Similarly, a gynecological examination is 
necessary because, although the presence of a fibroid tumor 
was noted on the report of her service separation 
examination, and she has testified that the tumor has never 
been removed and continues to complain of heavy bleeding 
associated with the tumor, it is not entirely clear from the 
record that she has a current, clinically identifiable 
disability that can be attributed to the fibroid tumor(s) 
noted in service.  Id.

The veteran is hereby notified that it is her responsibility 
to report for the examinations scheduled in connection with 
this REMAND, and to cooperate in the development of her case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of her claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of any records pertaining 
to the veteran's award of SSA disability 
benefits, to include any medical records 
considered in making that award.  The 
materials obtained should be associated with 
the claims file.

2.  Obtain a complete copy of the veteran's 
service personnel records.  The materials 
obtained should be associated with the claims 
file.

3.  Ask the veteran to provide an appropriate 
release so that relevant records can be 
obtained from "Northern Virginia Hospital," 
pertaining to her claim for fibroid tumors.  
If she provides such a release, take action 
to procure the relevant records, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The materials obtained should be 
associated with the claims file.

4.  Ask the veteran to provide copies of the 
lay statements referred to in Dr. Bash's 
March 2005 opinion, pertaining to the eye 
problems she reportedly experienced in 
service.  The materials obtained should be 
associated with the claims file.

5.  After the above development has been 
completed, schedule the veteran for an eye 
examination by an appropriate specialist.  
The examiner should review the claims file, 
and should indicate in the examination report 
that the claims file has been reviewed.  
After examining the veteran, and conducting 
any indicated testing, the examiner should 
offer opinions as to each of the following 
questions:

a.  Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the veteran's retinitis pigmentosa 
existed prior to her entry into the 
military?  

b.  If it is clear and unmistakable that 
the veteran's retinitis pigmentosa 
existed prior to her entry into the 
military, is it also clear and 
unmistakable (i.e., obvious, manifest, or 
undebatable) that it underwent a chronic 
or permanent (as opposed to a transient, 
acute, or temporary) increase in severity 
during the veteran's period of active 
duty service?  (The examiner should 
comment on the significance, if any, of 
the various findings relating to the 
veteran's eyes during service, to include 
on examinations conducted on July 1, 
1982; December 14, 1983; and June 29, 
1984.)

c.  If it is clear and unmistakable both 
that the veteran's retinitis pigmentosa 
existed prior to her entry into the 
military and that the condition underwent 
a chronic or permanent increase in 
severity during her period of active duty 
service, was the increase in severity 
during service due to the natural 
progress of the disease?

d.  If it is not clear and unmistakable 
that the veteran's retinitis pigmentosa 
existed prior to her entry into the 
military, is it at least as likely as not 
(i.e., is it 50 percent or more probable) 
that the retinitis pigmentosa was 
incurred during service?

A complete rationale should be provided.

6.  Schedule the veteran for a psychiatric 
examination.  The examiner should review the 
claims file, and should indicate in the 
examination report that the claims file has 
been reviewed.  After examining the veteran, 
and conducting any indicated testing, the 
examiner should indicate the current 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s).  For each current 
diagnosis, the examiner should also offer 
opinions as to each of the following 
questions:

a.  Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the veteran had this psychiatric disorder 
prior to her entry into the military?  

b.  If it is clear and unmistakable that 
the veteran had this psychiatric disorder 
prior to her entry into the military, is 
it also clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
it underwent a chronic or permanent (as 
opposed to a transient, acute, or 
temporary) increase in severity during 
the veteran's period of active duty 
service?  

c.  If it is clear and unmistakable that 
the veteran had this psychiatric disorder 
prior to her entry into the military, and 
if it is clear and unmistakable that the 
condition underwent a chronic or 
permanent increase in severity during her 
period of active duty service, was the 
increase in severity during service due 
to the natural progress of the disease?  

d.  Is it at least as likely as not that 
the veteran's current diagnosis was 
incurred during her period of active 
military service?  If so, is it at least 
as likely as not that she developed this 
as a new psychiatric disorder during 
service, superimposed on a pre-existing 
disorder?  

A complete rationale should be provided.

7.  Schedule the veteran for a gynecological 
examination.  The examiner should review the 
claims file, and should indicate in the 
examination report that the claims file has 
been reviewed.  After examining the veteran, 
and conducting any indicated testing, the 
examiner should offer an opinion as to 
whether the veteran has a current disability 
that can be attributed to fibroid tumor(s) 
noted in service.  A complete rationale 
should be provided.

8.  Thereafter, take adjudicatory action on 
the veteran's claims.  If any benefit sought 
is denied, furnish the veteran and her 
representative, if any, a supplemental 
statement of the case (SSOC).

After the veteran and her representative, if any, have been 
given an opportunity to respond to the SSOC, the claims file 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until she 
receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


